Name: Commission Regulation (EC) NoÃ 2125/2004 of 14 December 2004 amending Regulation (EEC) NoÃ 890/78 laying down detailed rules for the certification of hops
 Type: Regulation
 Subject Matter: European construction;  plant product;  technology and technical regulations;  natural and applied sciences;  marketing;  health
 Date Published: nan

 15.12.2004 EN Official Journal of the European Union L 368/8 COMMISSION REGULATION (EC) No 2125/2004 of 14 December 2004 amending Regulation (EEC) No 890/78 laying down detailed rules for the certification of hops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops (1), and in particular Article 2(5) thereof, Whereas: (1) Having regard to the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter referred to as the new Member States), Commission Regulation (EEC) No 890/78 (2) should be updated in certain respects. (2) Regulation (EEC) No 890/78 specifies the texts to be entered on the certificates in the official languages of the Community. Such texts should be specified in the languages of the new Member States. (3) Regulation (EEC) No 890/78 lays down the deadlines by which Member States must notify the Commission of hop production zones and regions, and certification centres. Deadlines should therefore be laid down for the new Member States. (4) Regulation (EEC) No 890/78 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 890/78 is hereby amended as follows: 1. Article 5a is replaced by the following: Article 5a The certificate referred to in Article 5 of Regulation (EEC) No 1784/77 shall bear at least one of the texts indicated in Annex IIa, applied by the authority empowered to carry out certifications. 2. In Article 6(3) the following subparagraph is inserted after the second subparagraph: In the case of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, this information shall be communicated by 1 January 2005. 3. In Article 11, the following paragraph is added: In the case of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, this information shall be communicated by 1 January 2005. 4. Annex I to this Regulation is added as Annex IIa. 5. Annex III is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 175, 4.8.1971, p. 1. Regulation as last amended by Regulation (EC) No 2320/2003 (OJ L 345, 31.12.2003, p. 18). (2) OJ L 117, 29.4.1978, p. 43. Regulation as last amended by Regulation (EC) No 1021/95 (OJ L 103, 6.5.1995, p. 20). ANNEX I ANNEX II a TEXTS REFERRED TO IN ARTICLE 5a  [in Spanich] Producto certificado  Reglamento (CEE) no 890/78,  [in Czech] OvÃ Ã enÃ ½ produkt  NaÃ Ã ­zenÃ ­ (EHS) 890/78,  [in Danish] Certificeret produkt  Forordning (EÃF) nr. 890/78,  [in German] Zertifiziertes Erzeugnis  Verordnung (EWG) Nr. 890/78,  [in Estonian] Sertifitseeritud Produkt  MÃ ¤Ã ¤rus (EMÃ ) nr 890/78,  [in Greek] Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 890/78,  [in English] Certified product  Regulation (EEC) No 890/78,  [in French] Produit certifiÃ ©  RÃ ¨glement (CEE) no 890/78,  [in Italian] Prodotto certificato  Regolamento (CEE) n. 890/78,  [in Latvian] SertificÃ ts produkts  Reglaments (EEK) Nr. 890/78,  [in Lithuanian] Sertifikuotas produktas  Reglamentas (EEB) Nr. 890/78,  [in Hungarian] MinÃ sÃ ­tett termÃ ©k  890/78/EGK rendelet,  [in Maltese] Prodott Iccertifikat  Regolament (KEE) Nru 890/78,  [in Dutch] Gecertificeerd product  Verordening (EEG) nr. 890/78,  [in Polish] Produkt certyfikowany  RozporzÃ dzenie (EWG) Nr 890/78,  [in Portuguese] Produto certificado  Regulamento (CEE) n.o 890/78,  [in Slovenian] Certificiran pridelek  Uredba (EGS) Ã ¡t. 890/78,  [in Slovak] CertifikovanÃ ½ vÃ ½robok  Nariadenie (EHS) Ã . 890/78,  [in Finnish] Varmennettu tuote  Asetus (ETY) N:o 890/78,  [in Swedish] Certifierad produkt  FÃ ¶rordning (EEG) nr 890/78. ANNEX II Point 2 of Annex III to Regulation (EEC) No 890/78 is replaced by the following: 2. Member States carrying out certification BE for Belgium CZ for the Czech Republic DK for Denmark DE for Germany EE for Estonia EL for Greece ES for Spain FR for France IE for Ireland IT for Italy CY for Cyprus LV for Latvia LT for Lithuania LU for Luxembourg HU for Hungary MT for Malta NL for the Netherlands AT for Austria PL for Poland PT for Portugal SI for Slovenia SK for Slovakia FI for Finland SE for Sweden UK for the United Kingdom.